372 So. 2d 183 (1979)
STATE of Florida, Appellant,
v.
Cathy HIRES, Appellee.
No. 79-202.
District Court of Appeal of Florida, Second District.
June 15, 1979.
*184 Jim Smith, Atty. Gen., Tallahassee, and Eula Tuttle Mason, Asst. Atty. Gen., Tampa, for appellant.
Jack O. Johnson, Public Defender, and Michael E. Raiden, Asst. Public Defender, Bartow, for appellee.
HOBSON, Judge.
The state charged appellant by information with the crime of grand theft in violation of Section 812.014, Florida Statutes (1977). The trial court dismissed the charge upon appellant's motion under Fla.R. Crim.P. 3.190(c)(4). The state appeals and contends that the motion was improperly granted.
We note that a motion to dismiss by a criminal defendant should be granted only where the most favorable construction to the state would not establish a prima facie case of guilt. State v. Smith, 348 So. 2d 637 (Fla.2d DCA 1977). If there is any evidence upon which a jury of reasonable men could find guilt, a jury question results and the motion to dismiss must be denied. State v. DeJerinett, 283 So. 2d 126 (Fla.2d DCA 1973).
We find the facts alleged before the lower court sufficient to establish a prima facie case.
Reversed and remanded to the trial court for further proceedings.
GRIMES, C.J., and DANAHY, J., concur.